Title: To Alexander Hamilton from Zebulon Pike, 10 December 1799
From: Pike, Zebulon M.
To: Hamilton, Alexander


          
            Sir,
            Fort Pickering Chickasaw Bluffs Mississippi Decemr 10th. 1799
          
          In conformity to Orders received from Colo John Hamtramck I have the Honor to Inclose Our Muster Rolls, Monthly and Inspection Returns. Returns of Ordnance, Small Arms, and Medicine. And of Ordnance, Quarter Masters, and Hospital Stores, as well of Provisions on hand, Also a return of Quarter Masters Stores, Necessary at this Place, all of which I believe to be Correct—
          The Indians, as far as comes within my Knowledge, exhibit a peaceable disposition—
          We are diligently employed, Erecting a small Fortification about Two Miles below Our present Lodgement—
          I do not Know that I have a syllable of Public Concern further to communicate and must conclude with assuring That I am Your Very Obt Humble Servant
          
            Zebn Pike Captain
             Commanding
          
          Major Genl. Hamilton
        